Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.16 SUMMARY OF COMPENSATION ARRANGEMENTS FOR THE COOPERATIVES NAMED EXECUTIVE OFFICER AND DIRECTORS Compensation Arrangement for the Cooperatives Named Executive Officer Following is a description of the compensation arrangement for Stephen R. Wright, the Cooperatives Named Executive Officer: Stephen R. Wright $160,000 annual base salary beginning August 19, 2007, pursuant to the terms of his employment agreement with the Cooperative. Compensation Arrangements for Directors Directors of the Cooperative are paid an annual retainer. Each director who is a member-grower receives an annual retainer of $8,000, except Mr. Call, who also serves as Chairman of the Board of Directors of the
